GRIFFIN, J.,
concurring in part; dissenting in part.
Unlike Judge Harris, I do not find in the lower court’s order any implication that Mr. Ackley could not be discharged without cause. Clearly, under the employment contract and the charter, he can be. The trial court simply ruled that Mr. Ackley was entitled to a statement of charges (or a statement that there are none) and a public hearing if there are any charges. Clearly, also, he is entitled to this. I can’t see why the City just wouldn’t answer his inquiry. After examining the file, I doubt that the factual or legal predicate for the appealed order will change but the City is *758technically correct that it is entitled to file an answer.